COOKS, J.,
concurring.
The children were strapped in seats designed for use in a car and affixed to the interior structure of the vehicle in question. Their presence in the car in the manner so described and required by Louisiana’s Child Safety Law factually and legally sufficed to constitute use of the vehicle. Whether the mother’s alleged failure to properly supervise the children during their use of the vehicle or while in the house at all times relevant, constituted a contributing and comparative factor in causing the ultimate harm they sustained is a factual issue genuinely disputed here.